                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
THOMAS JAMES CLAUSO,                :
                                    :
          Petitioner,               :    Civ. No. 18-12441 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WILLIE BONDS,                       :
                                    :
          Respondent.               :
___________________________________:

APPEARANCE:
Thomas James Clauso, No. 59252 SBI 8532A
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Thomas James Clauso, a prisoner presently

incarcerated at the South Woods State Prison in Bridgeton, New

Jersey, filed this petition for writ of habeas corpus under 28

U.S.C. § 2254, which appears to challenge the conditions of his

confinement.   See ECF No. 1.   At this time, the Court will

review the Petition pursuant to Rule 4 of the Rules Governing

Section 2254 Cases (amended Dec. 1, 2004). See also 28 U.S.C. §

2243.   For the reasons set forth below, the Court will dismiss

the Petition for lack of jurisdiction.

I.   BACKGROUND

     In Ground One of the Petition, Petitioner states that

“Guard Goldsborugh along with Guard Jackson refuse to let me out
of the cell since June 27, 2018.        Both guards called me a

cracker.”     ECF No. 1 at 5.   He then said to the guards, “Fuck

You.”   Id.    Both guards apparently run the yard list for

recreation.     Id.   He also alleges that he wrote the warden about

his concern and also states that it is not good for one’s mental

health to be behind a solid door.        Id.

     As for Ground Two, Petitioner states that he has “the

federal and state constitutional right to a hearing to due

process before any right [or] privilege can be taken” and that

“these guards and warden are” “liars and oppressors.”        Id. at 7.

     In Ground Three, Petitioner alleges that he is a veteran

who was honorably discharged, is disabled and in a wheelchair,

and a great grandfather.     Id. at 8.

     In Ground Four, Petitioner alleges that (1) his soulmate

and partner of forty years is in U.S. Court in Newark to get his

papers filed, (2) he has a son and a daughter, (3) he is being

tortured, (4) he is 6’4”, 260 lbs., and 71 years old, and the

remainder of the ground is illegible (“I had 2 [illegible] 24

day 2”).    Id. at 10.

     Finally, in the section of the Petition in which the

Petitioner is supposed to address the timeliness of his

Petition, the Petitioner states that he has a rash and

scratching, and the guards and administration are causing him

medical problems.     Id. at 14.

                                    2
      Petitioner generally reiterates throughout the Petition

that “there was no hearing (no disciplinary charge) no due

process no charge no hearing.”   See, e.g., id. at 1.   As for his

relief, he would like to go to the recreation yard and to see

sun, clouds, and rain.   Id. at 15.

II.   DISCUSSION

      A. STANDARD OF REVIEW

      Title 28, section 2243 of the U.S. Code, provides in

relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

A pro se pleading is held to less stringent standards than more

formal pleadings drafted by lawyers. Estelle v. Gamble, 429 U.S.

97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520 (1972).     A

pro se habeas petition must be construed liberally. See

Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

Nevertheless, a federal district court can dismiss a habeas

corpus petition if it appears from the face of the petition that

the petitioner is not entitled to relief.   See Denny v. Schult,

708 F.3d 140, 148 n.3 (3d Cir. 2013); see also 28 U.S.C. §§

2243, 2241, 2254.




                                 3
     B. ANALYSIS

     Construing the Petition liberally, Petitioner seeks to

challenge his conditions of confinement at South Woods State

Prison.   The Petition must be summarily dismissed, however,

because the Court lacks jurisdiction over these claims brought

pursuant to 28 U.S.C. § 2254.

     Section 2254 provides, in relevant part:
           (a) The Supreme Court, a Justice thereof, a circuit
           judge, or a district court shall entertain an
           application for a writ of habeas corpus in behalf of a
           person in custody pursuant to the judgment of a State
           court only on the ground that he is in custody in
           violation of the Constitution or laws or treaties of
           the United States.
           (b)
                 (1) An application for a writ of habeas corpus on
                 behalf of a person in custody pursuant to the
                 judgment of a State court shall not be granted
                 unless it appears that—
                    (A) the applicant has exhausted the remedies
                    available in the courts of the State; or
                    (B)
                          (i) there is an absence of available State
                          corrective process; or
                          (ii) circumstances exist that render such
                          process ineffective to protect the rights of
                          the applicant.

28 U.S.C. § 2254(a), (b).

     To the extent that Petitioner is challenging his lack of

access to the recreation yard or his medical care, such claims

are in reality a challenge to his conditions of confinement and

must be brought as a civil rights claim pursuant to 42 U.S.C. §


                                      4
1983.   See Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002)

(“[W]henever the challenge ultimately attacks the ‘core of

habeas' — the validity of the continued conviction or the fact

or length of the sentence — a challenge, however denominated and

regardless of the relief sought, must be brought by way of a

habeas corpus petition.    Conversely, when the challenge is to a

condition of confinement such that a finding in plaintiff's

favor would not alter his sentence or undo his conviction, an

action under § 1983 is appropriate.”).    The Court can glean no

challenge to the validity of his conviction or fact or length of

his sentence that would be cognizable in a habeas petition.       As

such, the Court lacks jurisdiction over the conditions of

confinement claims, which are not cognizable in a § 2254

petition.   Petitioner may wish to bring a conditions of

confinement claim in a civil rights action, and the Court will

direct the Clerk’s Office to provide Petitioner with a blank

civil rights complaint form.

III. CONCLUSION

     For the foregoing reasons, the Petition will be summarily

dismissed due to a lack of jurisdiction.    An appropriate order

will be entered.



Dated: December 28, 2018               s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


                                  5
